Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
This Office Action is in response to the application 16/369,480 filed 07/26/2021; Claims 1, 5, 8, 12, 15, and 19; Claims 1, 8, and 15 are independent claims.  Claims 1-20 have been examined and are pending.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. OSBORNE, DANIEL (Reg. No.: 76575) has agreed and authorized the Examiner to amend claims 1, 4, 8, 11, 15, and 18.
Examiner’s Amendments
Claims
Replacing claims 1-20 as following:

1.	(Currently Amended) A system, comprising:
a computing device comprising at least one processor and at least one memory; and
machine-readable instructions stored in the at least one memory, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:

receive, by the workflow service from the client device, a single sign-on (SSO) token, the SSO token representing a user account authenticated with an identity manager;
identify, by the workflow service, authentication data for the network service based on the SSO token, the authentication data specifying an authentication site for the network service, wherein the workflow service enters user credentials into the authentication site; 
based on a failure to receive an indication of successful authentication for a threshold time, by the workflow service, a navigation action comprising an emulated selection of a user interface button on the authentication site, wherein the workflow service performs the navigation action by transmitting data that emulates selection of the user interface button on the authentication site; 
retrieve, from the network service, the data associated with the network service; and
transmit, to the client device, a command to present, using a user interface device of the client device, at least a portion of the data retrieved from the network service.



3.	(Original) The system of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
parse code associated with the authentication site to determine the navigation action.

4.	(Currently Amended) The system of claim 1, wherein the user interface button is identified based on at least one of: a position in the authentication site, and an association with a character string. 

5. 	(Previously Presented) The system of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
determine, based on a response from the network service to the navigation action, that the navigation action is successful to complete an authentication with the network service; and
associate, by the workflow service, the navigation action with the authentication site.

6.	(Original) The system of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:

automatically perform a second navigation action on the authentication site.

7.	(Original) The system of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
determine that a threshold number of navigation actions are unsuccessful to complete an authentication with the network service; and
transmit, to the client device, a command to present the authentication site. 

8.	(Currently Amended) A non-transitory computer-readable medium comprising machine-readable instructions, wherein the instructions, when executed by at least one processor, cause a computing device to at least:
receive, by a workflow service from a client device, a request for data associated with a network service;
receive, by the workflow service from the client device, a single sign-on (SSO) token, the SSO token representing a user account authenticated with an identity manager;
identify, by the workflow service, authentication data for the network service based on the SSO token, the authentication data specifying an authentication site for the network service, wherein the workflow service enters user credentials into the authentication site; 
for a threshold time, by the workflow service, a navigation action comprising an emulated selection of a user interface button on the authentication site, wherein the workflow service performs the navigation action by transmitting data that emulates selection of the user interface button on the authentication site; 
retrieve, from the network service, the data associated with the network service; and
transmit, to the client device, a command to present, using a user interface device of the client device, at least a portion of the data retrieved from the network service.

9.	(Original) The non-transitory computer-readable medium of claim 8, wherein the user interface device comprises at least one of: a display device or an audio device.

10.	(Original) The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
parse code associated with the authentication site to determine the navigation action.

user interface button is identified based on at least one of: a position in the authentication site, and an association with a character string. 

12. 	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
determine, based on a response from the network service to the navigation action, that the navigation action is successful to complete an authentication with the network service; and
associate, by the workflow service, the navigation action with the authentication site.

13.	(Original) The non-transitory computer-readable medium of claim 8, wherein the instructions, when executed by the at least one processor, cause the computing device to at least:
determine that the navigation action is unsuccessful to complete an authentication with the network service, wherein the navigation action is a first navigation action; and
automatically perform a second navigation action on the authentication site.


determine that a threshold number of navigation actions are unsuccessful to complete an authentication with the network service; and
transmit, to the client device, a command to present the authentication. 

15.	(Currently Amended) A method comprising:
receiving, by a workflow service from a client device, a request for data associated with a network service;
receiving, by the workflow service from the client device, a single sign-on (SSO) token, the SSO token representing a user account authenticated with an identity manager;
identifying, by the workflow service, authentication data for the network service based on the SSO token, the authentication data specifying an authentication site for the network service, wherein the workflow service enters user credentials into the authentication site; 
based on a failure to receive an indication of successful authentication performing for a threshold time, by the workflow service, a navigation action comprising an emulated selection of a user interface button on the authentication site, wherein the workflow service performs the navigation action by transmitting data that emulates selection of the user interface button on the authentication site; 
retrieving, from the network service, the data associated with the network service; and
transmitting, to the client device, a command to present, using a user interface device of the client device, at least a portion of the data retrieved from the network service.

16.	(Original) The method of claim 15, wherein the user interface device comprises at least one of: a display device or an audio device.

17.	(Original) The method of claim 15, further comprising:
parsing code associated with the authentication site to determine the navigation action.

18.	(Currently Amended) The method of claim 15, wherein the user interface button is identified based on at least one of: a position in the authentication site, and an association with a character string. 

19. 	(Previously Presented) The method of claim 15, further comprising:

associating, by the workflow service, the navigation action with the authentication site.

20.	(Original) The method of claim 15, further comprising:
determining that the navigation action is unsuccessful to complete an authentication with the network service, wherein the navigation action is a first navigation action; and
automatically performing a second navigation action on the authentic


Examiner's Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to system, non-transitory computer-readable medium, and method for workflow service back end integration.  In some examples, a data request is received.  The request is associated with a network service.  A single sign-on (SSO) token is received.  The SSO token represents a user account authenticated with an identity manager.  Authentication data for the network service is identified based on the SSO token.  The authentication data can specify an authentication site of the network service.  A navigation action is automatically performed on the authentication site.  The 
The closest prior art are over Shrotri (“Shrotri,” US 2016/0021097, published Jan. 21, 2016), Grigg et al. (“Grigg,” US 2015/0227725, published Aug. 13, 2015), and Davis et al. (“Davis,” US 2020/0042580, filed Mar. 5, 2019) generally directed to various aspect of the system has a computing device includes processor that is configured to receive a request for data associated with a network service.  A single sign-on (SSO) token is received and the SSO token representing a user account authenticated with an identity manager.  An authentication data is identified for the network service based on the SSO token, the authentication data specifying an authentication site for the network service.  A navigation action is automatically performed on the authentication site.  The data associated and retrieved with the network service from the network service.  A command is transmitted to present to a client device a user interface device of the client device is used and a portion of the data retrieved from the network service. 
However, none of Shrotri, Grigg, and Davis teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 8, and 15. For examples, it failed to teach “identify, by the workflow service, authentication data for the network service based on the SSO token, the authentication data specifying an authentication site for the network service, wherein the workflow service enters user credentials into the authentication site; based on a failure to receive an indication of successful authentication for a threshold time after the workflow service enters the user credentials into the authentication site, automatically perform for a threshold time, by the workflow service, a navigation action comprising an emulated selection of a user interface button on the authentication site, wherein the workflow service performs the navigation action by transmitting data that emulates selection of the user interface button on the authentication site;” and “retrieve, from the network service, the data associated with the network service; and transmit, to the client device, a command to present, using a user interface device of the client device, at least a portion of the data retrieved from the network service.”
This feature in light of other features describes in the independent claims 1, 8, and 15 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439

October 28th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439